Citation Nr: 1143549	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-37 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Basic eligibility for nonservice-connected death pension benefits, to include status as a valid claimant and whether the character of the discharge from service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

[redacted] entered into active duty in October 1940 and was discharged due to inefficiency and ineffectiveness in May 1944.  He had additional service in the Puerto Rico National Guard, from which he was honorably discharged in June 1945.  Mr. [redacted] died in July 2005.  The appellant seeks nonservice-connected death pension benefits as his surviving spouse, although they were never married.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The RO determined that the character of Mr. [redacted] discharge from service is a bar to VA benefits, to include death pension benefits, and therefore, the appellant is not eligible for such benefits.  This appeal followed.  However, as discussed below, the question of whether the appellant is considered Mr. [redacted] surviving spouse for VA purposes must also be answered to determine whether she has basic eligibility for such benefits.  This issue was mentioned several times by the RO including during the February 2009 formal hearing and in the February 2010 Supplemental Statement of the Case (SSOC), but it has not yet been adjudicated by the RO.  This question must be addressed to determine whether the appellant is a valid claimant, regardless of whether the character of discharge from service is a bar to VA benefits.  As such, this question is inextricably intertwined with the question of the character of discharge from service, and the issue on appeal is recharacterized as stated above.  Further development is necessary as to the character of discharge from service, and the issue of whether the appellant is a valid claimant must be adjudicated in the first instance by the agency of original jurisdiction (AOJ).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is necessary for a fair adjudication of the appellant's claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

As noted above, Mr. [redacted] entered into active duty in October 1940 and was discharged due to inefficiency and ineffectiveness in May 1944, after court martial proceedings.  In October 1945, the Board determined that the character of his discharge was dishonorable for VA purposes and, therefore, was a bar to VA benefits.  Likewise, in response to the appellant's December 2005 application for nonservice-connected death pension benefits, the AOJ determined that the character of Mr. [redacted] discharge from service was a bar to VA benefits and, therefore, the appellant is not eligible for death pension benefits.  

However, even if the character of Mr. [redacted] discharge from service is found to be other than dishonorable upon remand, to include as due to a possible upgrade as argued by the appellant, she must qualify as a surviving spouse in order to be considered a valid claimant for death pension benefits.  Surviving spouse status is generally met through being legally married to the veteran for a specified period of time prior to the veteran's death.  See 38 U.S.C.A. § 1541(f) (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.54(a) (2011).  In jurisdictions where marriages other than by ceremony are recognized (i.e., common law marriage), marriage may be established by affidavits or certified statements of the living individual concerning the circumstances of the relationship, and supported by corroborating affidavits or certified statements  of two or more individuals, or by other secondary evidence that reasonably supports a belief that a valid marriage occurred.  See 38 C.F.R. § 3.205.  

Here, the Commonwealth of Puerto Rico does not recognize common law marriage.  Where a marriage is invalid by reason of legal impediment (including where a jurisdiction does not recognize common law marriage), the marriage will nevertheless be deemed valid if (a) the marriage occurred one year or more before the veteran's death; (b) the claimant entered into the marriage without knowledge of the impediment; (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until his death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52; VAOPGCPREC 58-91 (June 17, 1991), published at 56 Fed. Reg. 50, 151 (1991); Colon v. Brown, 9 Vet. App. 104 (1996). 

The appellant admits that she and Mr. [redacted] were never legally married, but she argues that she should be considered his surviving spouse for VA purposes because they lived together and held each other out as husband and wife for approximately 18 years prior to his death.  In support of this assertion, the appellant has submitted a statement of marital relationship (VA Form 21-4170), a completed "deemed valid development questionnaire," and two supporting statements (VA Forms 21-4171).  Upon remand, the AOJ should adjudicate the question of whether the appellant is considered Mr. [redacted] surviving spouse and, therefore, is a valid claimant for nonservice-connected death pension benefits.

Additionally, the AOJ should readjudicate the question of whether the character of Mr. [redacted] discharge from service is a bar to VA benefits, after conducting appropriate development.  In this regard, a survivor's entitlement to nonservice-connected death pension benefits flows from a veteran's service.  An individual is considered a "veteran" if he or she served in the active military, naval, or air service and was discharged or released from such service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Active service includes periods of active duty, as well as any period of active duty for training (ACDUTRA) where the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) where the individual was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Here, the appellant asserts that the character of Mr. [redacted] discharge from service is not a bar to benefits, pointing to a certificate indicating that he was honorably discharged from the Puerto Rico National Guard in June 1945.  Additionally, the appellant asserts that the character of Mr. [redacted] service may have been upgraded in response to his applications to the Army Board of Correction (ABC) in the 1980s.  She has submitted letters from the ABC dated in 1985 and 1986 indicating that an application for upgrade was received, and there was no legible copy of the Report of Separation from Service, or its equivalent, as the service records may have been destroyed or damaged in a 1973 fire at the National Personnel Records Center (NPRC).  The appellant has also submitted a certificate of service issued by the NPRC in May 1986 indicating that Mr. [redacted] had an "other than honorable release from active duty" in May 1944.  

The Board notes that Mr. [redacted] service records, including the Report of Proceedings from the 1944 general court martial, as well as his original Report of Separation from Service (DD Form 214), were associated with the claims file in connection with his 1945 claim for benefits.  There is no indication of any transcript of the court martial proceedings, as argued by the appellant's representative.  As such, all pertinent military records appear to have been obtained at that time.  However, no efforts have been made by the AOJ to determine whether the character of discharge was upgraded in response to Mr. [redacted] applications in the 1980s, as argued by the appellant.  As such, the AOJ should make appropriate requests to determine the outcome of those applications, and the appellant should be notified of the results of such development.  Thereafter, the question of whether the character of discharge is a bar to VA death pension benefits should be readjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Adjudicate the question of whether the appellant is a valid claimant for nonservice-connected death pension benefits, i.e., whether she is considered the surviving spouse of Mr. [redacted] for VA purposes.

2.  Contact the appropriate agency or agencies to determine whether the character of Mr. [redacted] service was upgraded at any time prior to his death, to include in response to his applications in the 1980s.  Any requests and responses for such information must be documented in the claims file.  The appellant should be notified of such requests and responses, and whether the character of discharge was upgraded.  An appropriate time should be allowed for response.

3.  Thereafter, readjudicate the question of the appellant's basic eligibility for nonservice-connected death pension benefits, to include her status as a valid claimant (i.e., surviving spouse) and whether the character of Mr. [redacted] discharge from service is a bar to VA benefits.  All evidence of record should be considered.  If the claim remains denied, issue a SSOC to the appellant and her representative, which addresses all relevant law and all evidence associated with the claims file since the last SSOC.  Allow an appropriate period of time for response.

4.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  Prior to returning the case to the Board, the AOJ should review the entire file and ensure that all Spanish documents in the claims file, some of which but not all have been marked by the Board, are translated into English.

The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

